                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :

       v.                                     :       CRIMINAL NO. 20-377

LESTER FULTON SMITH                           :


               GOVERNMENT’S MOTION FOR PRETRIAL DETENTION

       The government, by and through its attorneys, Jennifer Arbittier Williams, Acting

United States Attorney, and Vineet Gauri and Christine E. Sykes, Assistant United States

Attorneys, hereby submits this Motion for Pretrial Detention (initially ordered by United States

Magistrate Judge Marianne B. Bowler, in the District of Massachusetts, on June 3, 2021), in

response to the defendant’s July 22, 2021 oral motion for pretrial release, and to assist the Court

in preparation for the detention hearing scheduled for July 28, 2021.

       The defendant has been charged by superseding indictment with felony violations of 18

U.S.C. §§ 844(f)(1) and (f)(2), 844(i), 231(a)(3), and 2. Pursuant to 18 U.S.C. § 3142(e)(3)(C),

the charges under Sections 844(f)(2) and 844(i) carry a rebuttable presumption of detention.

Indeed, the defendant has shown through his own actions that he poses a substantial risk to the

community. He is charged with intentionally setting fire to a Pennsylvania State Police (“PSP”)

vehicle on May 30, 2020. A combination of photographs and video footage shows him standing

on a marked PSP SUV; yielding a skateboard and repeatedly hitting the side, and shattering a

window of, the SUV; and ultimately throwing a lit road flare into the vehicle. When the

defendant decided to set fire to this vehicle, he risked the lives of numerous individuals who

were in the vicinity of these vehicles. He destroyed a police vehicle that PSP had stationed to
prevent protestors from gaining access to I-676 and from endangering themselves or motorists by

demonstrating on the highway. On May 27, 2021, following his arrest and his signed waiver of

his Miranda rights, the defendant, in a recorded statement, admitted that he was the individual

depicted in various photographic and video images (shown below) damaging, and then throwing

a lit road flare into, the PSP SUV.

       If convicted of 18 U.S.C. § 844(f)(2), the defendant faces a mandatory minimum

sentence of 7 years’ imprisonment. The substantial penalties faced by the defendant provide a

powerful incentive for him to flee.

       An examination of the defendant=s prior record shows that he engaged in the charged

offenses while serving concurrent terms of parole and probation in two different states, clearly

demonstrating his inability and/or unwillingness to conform his conduct to the requirements

imposed upon him in connection with a criminal proceeding.

       As there are no conditions or combination of conditions that will reasonably assure the

defendant’s appearance as required or the safety of the community, the government moves

pursuant to 18 U.S.C. §§ 3142(e) and 3142(f)(1)(A) and (f)(2) for continued pretrial detention of

the defendant.

I.     THE FACTS

       In support of this motion, the government makes the following representations and

proposed findings of fact:

       A.        Probable Cause And The Evidence In This Case

                 1.    There is probable cause to believe that the defendant has violated 18

U.S.C. §§ 844(f)(1) and (f)(2), 844(i), 231(a)(3), and 2, as charged in the superseding indictment.

Pursuant to 18 U.S.C. § 3142(e)(3)(C), the charges under Sections 844(f)(2) and 844(i) carry a

                                                2
rebuttable presumption of detention. On June 3, 2021, United States Magistrate Judge Marianne

B. Bowler presided over a detention hearing in the District of Massachusetts and ordered the

defendant detained pending trial. The defendant has not provided any new information or

changed circumstances warranting his release.

               2.     The evidence in this case is strong.

                      a.      On May 30, 2020, based on a report of a large gathering of

protesters, PSP troopers responded to the intersection of Broad and Vine Streets in Philadelphia

at the overpass of Interstate 676 (also known as “I-676” or the “Vine Street Expressway”). I-676

is a limited-access highway which runs roughly in an east/west direction through Philadelphia.

PSP placed two SUVs at an on-ramp for I-676 near Broad and Vine Streets. PSP troopers

responded to this area to prevent protestors from gaining access to I-676 and from endangering

themselves or others by demonstrating on the highway and impeding motorists’ travel.

                      b.      At approximately 3:42 p.m. ET, a group of individuals began

attacking the two PSP SUVs, which were designated as PSP Units K1-7 and K1-17. Both PSP

SUVs were locked and contained PSP-issued rifles and other police equipment. Individuals

began hitting the PSP SUVs with various objects, including skateboards, a bike lock, and

unknown projectiles, as well as kicking and striking the vehicles with closed fists. Eventually,

individuals shattered the windows of both PSP SUVs and stole PSP equipment stored inside,

including road flares, fire extinguishers, and “riot bags” containing additional PSP-issued

equipment. After these items were stolen, an individual sprayed the rear area of K1-17, inside

and out, with an unknown liquid.

                      c.      PSP troopers assigned to the area reported that individuals then

threw lit road flares into K1-17, igniting the fire which engulfed that SUV. One PSP trooper,

                                                3
who was standing near K1-17, was hit by a lit road flare and part of his uniform caught fire. This

trooper’s left hand suffered burn injuries when he reached into K1-17 to retrieve a rifle in order

to prevent individuals from stealing it. He was treated for his injuries on the scene by EMS.

                       d.     Due to the fire damage to K1-17 and the physical damage to K1-7,

both vehicles were destroyed. 1 PSP’s arson investigators determined that the fire that destroyed

K1-17 was incendiary in nature and started in the interior of the vehicle. In fact, K1-17 was

almost completely destroyed by this fire, as pictured below:




                       e.     From video footage posted to social media, investigators observed

the defendant standing on top of K1-17, and later using a skateboard to hit the side of K1-17,

ultimately breaking the rear driver-side window of the vehicle. He was observed standing next to

an individual who, using a handheld nozzle, sprayed an unknown liquid, into the shattered

driver-side window of the SUV. In another still photograph obtained by law enforcement, the

defendant was seen throwing a lit road flare into the shattered driver-side windows of the SUV.




       1
         PSP receives federal funding. For example, in May 2020, PSP was in receipt of federal
funding from, among others, the BJA Strategies for Policing Innovation Grant, identified as grant
number 2018-AR-BX-0008, for approximately $682,867.

                                                 4
                      f.      Lawfully obtained historical cell site location information for the

telephone number that the defendant admitted to being his telephone number during May 2020

also positioned him at the location of the destruction of the PSP SUV at that same time.

                      g.      On May 27, 2021, following his arrest and his signed waiver of his

Miranda rights, the defendant admitted in a recorded statement that he is the individual depicted

in each of the screen captures and images shown below.




                                                5
       B.      Maximum and Mandatory Minimum Penalties

       The statutory maximum penalty for violation of 18 U.S.C. § 844(f)(1) and (f)(2) is a

mandatory minimum of seven years’ imprisonment, up to a maximum of 40 years of

imprisonment. The statutory maximum penalty for violation of 18 U.S.C. § 844(i) is a

mandatory minimum of five years’ imprisonment, up to a maximum of 20 years of

imprisonment. The statutory maximum penalty for violation of 18 U.S.C. § 231(a)(3) is five

years’ imprisonment. The sentencing judge may choose to order the mandatory minimum

sentences to run concurrently or consecutively. Thus, the defendant faces a mandatory minimum

of seven years’ imprisonment, with a statutory maximum of 65 years of imprisonment. This

provides strong incentive for him to flee.

       C.      Criminal Record

       The defendant has a 2014 conviction in the Court of Common Pleas, Delaware County,

Pennsylvania, for felony narcotics offenses (four counts of manufacture/delivery/possession with

intent to deliver a controlled substance, and one count of criminal use of a communications

facility), and a 2018 state conviction in New London, Connecticut for second degree robbery.

He also has a pending charge in New London, Connecticut for misdemeanor possession of a
                                                6
controlled substance, stemming from an arrest that occurred in September 2020, subsequent to

the offense conduct in this case. The defendant’s significant criminal history demonstrates that

he poses a danger to the community and a risk of non-appearance.

       D.      Failures to Abide by Court Supervision

       At the time the defendant committed the offense conduct for which he now stands

charged in the Eastern District of Pennsylvania, he was on active parole for his 2014 Delaware

County, Pennsylvania drug conviction, and was serving a concurrent term of probation for his

Connecticut robbery conviction. Yet, none of this prevented the defendant from engaging in a

dangerous arson in which he put many other persons at risk of death or serious injury. This

clearly demonstrates his inability and/or unwillingness to conform his conduct to the

requirements imposed while under court supervision in connection with a criminal proceeding.

       E.      Unstable Living Situation and Unemployment

       The defendant admitted at the time of his arrest, and to Pretrial Services, that he does not

have a stable living situation, but rather for the past year has resided in hotels arranged for by his

employer, given the transient nature of his employment. He further advised agents at the time of

his arrest that while on parole and probation, and because of his criminal history, he had been

unable to use family members’ addresses, even for mail, because they resided in government-

subsidized Section 8 housing. Thus, the defendant has no fixed address, and as a result of his

arrest in this case, he is no longer employed.

II.    CONCLUSION

       The defendant committed arson by setting fire to a police vehicle on May 30, 2020. He

did so despite the fact that there were numerous other individuals in the immediate vicinity who

could have been injured or killed by fire or explosion. As a result of these actions, the defendant

                                                  7
faces a mandatory minimum sentence of seven years’ incarceration. The defendant committed

the arson while on state parole in Pennsylvania for a felony drug offense, and while on state

probation for a robbery conviction in Connecticut. The defendant was arrested for possession of

a controlled substance after the offense conduct in his EDPA case. He is no longer employed

and does not have a fixed address. An examination of all of these factors makes clear that no

condition or combination of conditions will reasonably assure the presence of the defendant as

required and/or the safety of the community.

       WHEREFORE, the government respectfully submits that its motion for continued pretrial

detention should be granted and the defendant’s motion for pretrial release should be denied.

                                                 Respectfully submitted,

                                                 JENNIFER ARBITTIER WILLIAMS
                                                 United States Attorney

                                                 /s Christine E. Sykes
                                                 Christine E. Sykes
                                                 Vineet Gauri
                                                 Assistant United States Attorneys




                                                8
                               CERTIFICATE OF SERVICE

        I hereby certify that the attached Motion for Continued Pretrial Detention and proposed
Pretrial Detention Order have been served on the counsel identified below through the Electronic
Case Filing (ECF) system and email:

                                     Glennis L. Clark, Esq.
                                     1101 Hamilton Street
                                     Allentown, PA 18101




                                                   /s Christine E. Sykes
                                                   Christine E. Sykes
                                                   Assistant United States Attorney


Dated: July 27, 2021.




                                               9
                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :

       v.                                    :       CRIMINAL NO. 20-377

LESTER FULTON SMITH                                  :

                              PRETRIAL DETENTION ORDER

               AND NOW, this          day of July 2021, after an evidentiary hearing and

argument of counsel for the government and the defendant, the Court finds that this case is

appropriate for continued detention because the government has proved by clear and convincing

evidence that no condition or combination of conditions will reasonably assure the safety of

other persons and the community, and by a preponderance of the evidence that no conditions or

combination of conditions that will reasonably assure the defendant’s appearance as required by

Title 18, United States Code, Section 3142(e).

               The Court makes the following findings of fact:

               1.     There is probable cause to believe that the defendant has violated 18

U.S.C. §§ 844(f)(1) and (f)(2), 844(i), 231(a)(3), and 2, as charged in the superseding indictment.

Pursuant to 18 U.S.C. § 3142(e)(3)(C), the charges under Sections 844(f)(2) and 844(i) carry a

rebuttable presumption of detention. On June 3, 2021, United States Magistrate Judge Marianne

B. Bowler presided over a detention hearing in the District of Massachusetts and ordered the

defendant detained pending trial.

               2.     The evidence in this case is strong.
                       a.     On May 30, 2020, based on a report of a large gathering of

protesters, PSP troopers responded to the intersection of Broad and Vine Streets in Philadelphia

at the overpass of Interstate 676 (also known as “I-676” or the “Vine Street Expressway”). I-676

is a limited-access highway which runs roughly in an east/west direction through Philadelphia.

PSP placed two SUVs at an on-ramp for I-676 near Broad and Vine Streets. PSP troopers

responded to this area to prevent protestors from gaining access to I-676 and from endangering

themselves or others by demonstrating on the highway and impeding motorists’ travel.

                       b.     At approximately 3:42 p.m. ET, a group of individuals began

attacking the two PSP SUVs, which were designated as PSP Units K1-7 and K1-17. Both PSP

SUVs were locked and contained PSP-issued rifles and other police equipment. Individuals

began hitting the PSP SUVs with various objects, including skateboards, a bike lock, and

unknown projectiles, as well as kicking and striking the vehicles with closed fists. Eventually,

individuals shattered the windows of both PSP SUVs and stole PSP equipment stored inside,

including road flares, fire extinguishers, and “riot bags” containing additional PSP-issued

equipment. After these items were stolen, an individual sprayed the rear area of K1-17, inside

and out, with an unknown liquid.

                       c.     PSP troopers assigned to the area reported that individuals then

threw lit road flares into K1-17, igniting the fire which engulfed that SUV. One PSP trooper,

who was standing near K1-17, was hit by a lit road flare and part of his uniform caught fire. This

trooper’s left hand suffered burn injuries when he reached into K1-17 to retrieve a rifle in order

to prevent individuals from stealing it. He was treated for his injuries on the scene by EMS.




                                                 2
                      d.      Due to the fire damage to K1-17 and the physical damage to K1-7,

both vehicles were destroyed. 2 PSP’s arson investigators determined that the fire that destroyed

K1-17 was incendiary in nature and started in the interior of the vehicle. PSP vehicle K1-17 was

almost completely destroyed by this fire, as pictured below:




                      e.      From video footage posted to social media, investigators observed

the defendant standing on top of K1-17, and later using a skateboard to hit the side of K1-17,

ultimately breaking the rear driver-side window of the vehicle. He was observed standing next to

an individual who, using a handheld nozzle, sprayed an unknown liquid, into the shattered

driver-side window of the SUV. In another still photograph obtained by law enforcement, the

defendant was seen throwing a lit road flare into the shattered driver-side windows of the SUV.

                      f.      Lawfully obtained historical cell site location information for the

telephone number that the defendant admitted to being his during May 2020 also positioned him

at the location of the destruction of the PSP SUV at that same time.




       2
         PSP receives federal funding. For example, in May 2020, PSP was in receipt of federal
funding from, among others, the BJA Strategies for Policing Innovation Grant, identified as grant
number 2018-AR-BX-0008, for approximately $682,867.

                                                3
                      g.      On May 27, 2021, following his arrest and his signed waiver of his

Miranda rights, the defendant admitted in a recorded statement that he is the individual depicted

in each of the screen captures and images shown below.




                                                4
              3.      The defendant has a 2014 conviction in the Court of Common Pleas,

Delaware County, Pennsylvania, for felony narcotics offenses (four counts of

manufacture/delivery/possession with intent to deliver a controlled substance, and one count of

criminal use of a communications facility), and a 2018 state conviction in New London,

Connecticut for second degree robbery. He also has a pending charge in New London,

Connecticut for misdemeanor possession of a controlled substance, stemming from an arrest that

occurred in September 2020, subsequent to the offense conduct in this case.

              4.      At the time the defendant committed the offense conduct in this case, he

was on active parole for his 2014 Delaware County, Pennsylvania drug conviction, and was

serving a concurrent term of probation for his Connecticut robbery conviction.

              5.      The statutory maximum penalty for violation of 18 U.S.C. § 844(f)(1) and

(f)(2) is a mandatory minimum of seven years’ imprisonment, up to a maximum of 40 years of

imprisonment. The statutory maximum penalty for violation of 18 U.S.C. § 844(i) is a

mandatory minimum of five years’ imprisonment, up to a maximum of 20 years of

imprisonment. The statutory maximum penalty for violation of 18 U.S.C. § 231(a)(3) is five

years’ imprisonment. The sentencing judge may choose to order the mandatory minimum
                                                5
sentences to run concurrently or consecutively. Thus, the defendant faces a mandatory minimum

of seven years’ imprisonment, with a statutory maximum of 65 years of imprisonment.

               6.      The defendant has no fixed address, and as a result of his arrest in this

case, he is no longer employed.

               7.      The strength and nature of the case against the defendant, combined with

the strong likelihood that the defendant will be incarcerated for a significant period of time,

establishes the defendant’s danger to the community and increases the high risk that the

defendant will not appear as required by the Court.

               Therefore, IT IS ORDERED that the defendant be committed to the custody of

the Attorney General for confinement in a correction facility separate, to the extent practicable,

from persons awaiting or serving sentences or being held in custody pending appeal; that the

defendant be afforded reasonable opportunity for private consultation with counsel; and that, on

order of a Court of the United States, or on request of an attorney for the government, the person

in charge of the corrections facility in which the defendant is confined deliver the defendant to a

United States Marshal for the purpose of an appearance in connection with a court proceeding.



                                              BY THE COURT:




                                              HONORABLE ELIZABETH T. HEY
                                              United States Magistrate Judge




                                                 6
